Case 1:19-cv-00940-PLM-PJG ECF No. 107, PageID.1211 Filed 04/21/21 Page 1 of 15




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 LORI LYNN HEETHUIS,

        Plaintiff,
                                                 Case No. 1:19-cv-00940
 -vs-
                                                 HON: PAUL L. MALONEY
 COUNTY OF MUSKEGON; and,
 RYAN BOIKE, Individually,

       Defendants.
 ____________________________________________/

 STEPHEN R. DREW (P24323)                  ROSATI SCHULTZ JOPPICH
 ADAM C. STURDIVANT (P72285)               & AMTSBUECHLER PC
 DREW, COOPER & ANDING                     LAURA S. AMTSBUECHLER (P36972)
 Attorneys for Plaintiff                   MELANIE M. HESANO (P82519)
 80 Ottawa Avenue, NW, Suite 200           Attorneys for Defendants
 Grand Rapids, MI 49503                    27555 Executive Drive, Suite 250
 (616) 454-8300                            Farmington Hills, MI 48331
 sdrew@dca-lawyers.com                     (248) 489-4100
 asturdivant@dca-lawyers.com               lamtsbuechler@rsjalaw.com
                                           mhesano@rsjalaw.com
 _____________________________________________/




                   DEFENDANTS’ REPLY TO PLAINTIFF’S
        RESPONSE TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
Case 1:19-cv-00940-PLM-PJG ECF No. 107, PageID.1212 Filed 04/21/21 Page 2 of 15




 INTRODUCTION

          The 2011 unsigned document attached to Plaintiff’s Brief, ECF No. 102-1, PageID.991-

 993, is inadmissible hearsay and not relevant to this case. Nothing about this document can be

 relied upon as evidence in this matter, and it would be the subject of a motion in limine before a

 trial.

          Plaintiff fails to meet her burden of offering admissible evidence that creates genuine issues

 of material fact. Most importantly, Plaintiff fails to offer or identify evidence of disparate

 treatment and fails to offer evidence which would rebut Defendant’s legitimate reasons as

 pretextual. Defendants rely on the detailed citations to the record as contained in the moving brief

 but may repeat those references in this Reply where appropriate.

 STATUTE OF LIMITATIONS

          Plaintiff’s claims of discrimination and retaliation are based upon her allegations of

 discrete acts alleged to be “adverse” action. The continuing violations doctrine does not apply.

 Nat’l R.R. Passenger Corp v Morgan, 536 U.S. 101, 113-116 (2002). Plaintiff’s last EEOC claim

 was filed on July 12, 2019. Her allegations of discriminatory or retaliatory violations of Title VII

 in late 2017 and early 2018, prior to 300 days before July 12, 2019, are barred.

 DISCRIMINATION & RETALIATION

          Plaintiff has offered no contrary case law or analysis regarding her proofs and she fails to

 address the honest belief doctrine. Rather, Plaintiff has focused on allegations of fact which she

 wrongly alleges create a genuine issue of material fact.




                                                    1
Case 1:19-cv-00940-PLM-PJG ECF No. 107, PageID.1213 Filed 04/21/21 Page 3 of 15




        Protected Activity

        Plaintiff has not provided the Court with her testimony from the ACLU Semelbauer matter.

 Her unsupported claim that her testimony related to discrimination is not sufficient to meet her

 burden. She fails to prove that her testimony was Title VII protected activity.

        Disparate Treatment

        Plaintiff has not produced evidence of disparate treatment. As discussed in Defendants’

 moving brief and below, her efforts to establish a genuine issue of material fact on this necessary

 proof requirement fails and her conclusory allegations are insufficient. Significantly, Plaintiff fails

 to respond to the evidence of similar discipline for similar behavior. ECF No. 93-4, PageID.910-

 926.

        Plaintiff’s alleged adverse actions discussed are: 1) her fitness for duty exam and related

 Family Medical Leave time, 2) the 11/27/17 written reprimand, 3) the January 24, 2019 written

 reprimand, 4) the disciplinary write up of 4/23/19 and the circumstances of her separation from

 employment 5) alleged heightened scrutiny and 6) alleged failure to investigate. Plaintiff has no

 evidence of any other non-protected corrections deputies who were treated differently under the

 same circumstances.

        Plaintiff’s Brief makes unsupported assertions and offers no admissible evidence that there

 were males (or others who were not protected) who engaged in the same activity (or combination

 of activities), with the same disciplinary history, who were treated differently. Plaintiff ignores her

 history and ignores the fact that the written reprimands in 2017 and 2019 were each for a

 combination of events, not just a singular event to which she refers and mischaracterizes. For

 example, she inaccurately refers to her misconduct in 2017 as using obscenities when it actually

 involved yelling and swearing at the Chaplin in front of inmates. ECF No. 92, PageID.586-587;



                                                   2
Case 1:19-cv-00940-PLM-PJG ECF No. 107, PageID.1214 Filed 04/21/21 Page 4 of 15




 ECF No. 92-17 PageID.807-808 Plaintiff mischaracterizes her 2019 reprimand as a reprimand for

 giving cookies which is a mischaracterization and also contrary to the record. See ECF No. 92,

 PageID.589-590; ECF No. 23, PageID.843-844; ECF No. 92-15, PageID.788. Also of note is the

 fact that along with the 2019 reprimand, she was counseled, not disciplined, for the time

 management issues. Id. Furthermore, unlike Plaintiff’s reference to others who allegedly used cell

 phones at work, Plaintiff had repeated cell phone violations in front of inmates, which was the

 basis for part of the 2019 written reprimand. ECF No. 92-23 PageID.843. The fact that the Sheriff

 did not act on old events to which Plaintiff testified during her deposition is not relevant. ECF No,

 92-9, PageID.661-662.

        Plaintiff does not offer evidence of others who engaged in the same conduct suggesting

 emotional instability and were not sent for a fitness for duty. Instead, she mischaracterizes the

 reasons for the fitness for duty as what she calls “outbursts” and offers her testimony about others

 who she claims engaged in singular “outbursts.” Defendants’ moving brief explains that the

 reasons for Plaintiff’s fitness for duty exam involved more evidence of instability than just

 “outbursts.”

        Finally, Plaintiff has offered no evidence of others who engaged in the same serious

 misconduct and untruthfulness which led to her April 23 write up and who were not terminated.

 She has not produced evidence that others, engaged in the same type of activity under the same

 relevant circumstances.

        There is no evidence of disparate “heightened scrutiny.” Sgt. Vanderlaan also reviewed

 the dailies of the other swing shift officers and video of swing shift deputy M., leading to his

 termination. ECF No.92, PageID.754-755, PageID.758.




                                                  3
Case 1:19-cv-00940-PLM-PJG ECF No. 107, PageID.1215 Filed 04/21/21 Page 5 of 15




         Adverse Action

         Plaintiff’s response alleges heightened scrutiny and failure to investigate which

 presumably are intended to be assertions of adverse action.1 The sufficiency of Plaintiff’s other

 alleged adverse action has been addressed in the moving brief and was not responded to by

 plaintiff, with the exception of Plaintiff’s analysis of her allegation that the events on and after

 April 23, 2019. Defendants acknowledge the different adverse action tests for discrimination and

 retaliation as set forth in Laster v City of Kalamazoo, 746 F3d 714 (6th Cir. 2014) and assert that

 Plaintiff fails to establish sufficiently adverse action except, assuming Plaintiff’s allegations to be

 true for purposes of this motion only, the employment action taken on April 23, 2019. 2

         Generally speaking heightened scrutiny does not constitute an adverse action for purposes

 of an employment discrimination claim, although it might under certain circumstances for a

 retaliation claim, when combined with heightened discipline which is not the case here. Lee v

 Cleveland Clinic Found, 676 Fed Appx. 488, 494 (6th Cir 2017); Golden v Metropolitan Govt. of

 Nashville, 263 F Supp 684, 691-694 (2017). Sgt. Vanderlaan’s video review and subsequent report

 contained information that supported the legitimate January 24, 2019 reprimand. His February and

 March review and report recommended and supported discipline, but Plaintiff was given only a

 March 11, 2019 order not to use her cell phone while working. ECF No. 92-15, PageID.774; ECF

 No. 92-23, PageID.850. There is no evidence of heightened scrutiny leading to heightened or

 disparate discipline.




 1
   While some case law also addresses heightened scrutiny as evidence of causation, this is primarily when
 is temporally related to the alleged protected activity, which is not the case here. Kenney v Aspen
 Technologies, Inc., 965 F3d 443, 449-450 (6th Cir 2020); Hamilton v General Elec., 556 F.3d. 428, 435-436
 (6th Cir 2009) Plaintiff had no discipline throughout 2018 and the “scrutiny” in 2019 was in direct response
 to documented misconduct.
 2
   Suspensions/discipline not served are not adverse action for the discrimination claim. Lee, infra., at 497

                                                      4
Case 1:19-cv-00940-PLM-PJG ECF No. 107, PageID.1216 Filed 04/21/21 Page 6 of 15




        The failure to investigate a complaint is only deemed sufficiently adverse if it was both

 “indifferent and unreasonable.” Hawkins v Anheuser-Busch, Inc., 517 F3d 321, 349 (6th Cir 2006).

 In support of her assertion of failure to investigate, Plaintiff relies in part on Sanford’s testimony

 regarding the 2017 email written by Sgt. Vanderlaan and Deputy Smith, and also in part on Sheriff

 Poulin’s testimony related to the letter written by Ms. Streng in January of 2018. The testimony

 does not establish any actual complaints of which either the Sheriff or Undersheriff were aware.

 The note of Ms. Streng is a therapist’s note and mentions concerns about potential retaliation. ECF

 No. 103-8 PageID.1192. The information in the December 2017 statements provided by

 Vanderlaan and Smith where not interpreted as complaints by Plaintiff due to the context, which

 is reasonable. ECF No. 102-4 PageID.1083. ECF No. 93-1 PageID.887-890. There is no evidence

 that the Sheriff’s Office failed to investigate claims under circumstances that were indifferent or

 unreasonable.

        Defendants’ Actions Were Legitimate and There Is No Evidence Of Pretext

        Defendants have articulated legitimate reasons for the actions taken. In order to survive

 summary judgment, Plaintiff must produce admissible evidence of pretext. McDonnell Douglas v

 Green, 411 US 792 (1973). This requires more than mere allegations of disparate treatment. Miles

 v South Central Human Resource Agency, 946 F3d 883, 887-888 (6th Cir 2020). Plaintiff fails to

 offer admissible evidence to support a finding that any of the alleged adverse action was taken

 because of discriminatory intent or would not have occurred but for retaliatory intent as is her

 burden.3 Bostok v Clayton County Georgia, 140 S.Ct. 1731 (2020); University of Texas

 Southwestern Medical Center v Nassar, 133 S.Ct.2517; 570 US 338 (2013)



 3
  The case of Ballanger v Bunge Foods, 238 F3d 410 (2000) which was cited by Plaintiff does not support
 her claim. The Court in Bunge granted summary judgment for many of the reasons that Heethuis’s case
 should be dismissed. i.e. Ballanger failed to rebut Bunge’s articulated non-discriminatory action.

                                                   5
Case 1:19-cv-00940-PLM-PJG ECF No. 107, PageID.1217 Filed 04/21/21 Page 7 of 15




         2017

         Plaintiff offers no evidence that the decisions in 2017 were not legitimate or were

 pretextual. Plaintiff mischaracterizes her actions in 2017 with no evidence. Furthermore, she offers

 no evidence that she did not actually engage in the actions that led to the 2017 discipline and the

 fitness for duty exam. There is no evidence that the decisions in 2017 had no basis in fact. There

 is no evidence that Plaintiff uncontroverted actions were insufficient to explain the action taken by

 the Sheriff.

         Plaintiff seemingly attempts to establish pretext as to the 2017 actions by suggesting that

 her behavior and actions did not actually motivate the written reprimand and fit for duty exam.

 She does so by mischaracterizing the facts, alleging disparate treatment (which does not exist) and

 by attacking the way the psychological exam was done. To the contrary, Plaintiff was sent for the

 fitness for duty exam, and temporarily taken off work, for legitimate reasons. ECF No. 92

 PageID.583-588. The evidence is clear that the requested psychological exam was due to more

 than “outbursts.” Id. As admitted by Plaintiff, she could not, and did not, get over what she claims

 to have occurred many years prior. ECF No.102, PageID.953 She often talked about it, talked

 about her mental health, and also talked about her stress related to her husband’s illness. This

 reached a point where it appeared to interfere with her job in late 2017. ECF No. 93-1, PageID.887-

 890. This behavior and emotional instability interfered with her performance at work in ways that

 were apparent to all and it created a hardship for her co-workers. Id. The emails of other employees

 referenced in the letter to Dr. Auffrey were written after being requested by Plaintiff’s Sergeant,

 not the Sheriff or Undersheriff. ECF No. 93-1, PageID.890. See also Defendants’ Exhibit 28,

 Burton Email. Defendants have articulated specific reasons for sending Plaintiff for a fitness for

 duty exam which are supported by evidence and were directly related to Plaintiff’s job duties. ECF



                                                  6
Case 1:19-cv-00940-PLM-PJG ECF No. 107, PageID.1218 Filed 04/21/21 Page 8 of 15




 No. 92-10 PageID.584, PageID.690, PageID.693-694, PageID.696. After the three events which

 caused concern, the Undersheriff and Sheriff met with Plaintiff to discuss their concerns and offer

 help. She confirmed that she was experiencing stress and difficulty. ECF No. 92-9, PageID.657-

 658; ECF No. 92-10, PageID.693-694. Dr. Auffrey had done the Sheriff’s Office exams for many

 years and was familiar with the job description. Undersheriff Sanford sent the letter explaining the

 background as requested by Dr. Auffrey. ECF 92-10, PageID.584, PageID.690, PageID.693-694.

        Plaintiff’s reliance on Denhof v City of Grand Rapids, 494 F3d 534 (6th Cir 2007) is

 misplaced because that case was quite different. There is nothing in the record in this case to

 support a finding that the Sheriff’s reliance on Dr. Auffrey’s report was not reasonable. Here,

 Plaintiff’s apparent mental difficulties were related to her allegation that she had been assaulted,

 and it was reasonable and necessary to give Dr. Auffrey the background of those events. There is

 nothing in Dr. Auffrey’s report to suggest that he was unduly influenced by Sanford’s letter. ECF

 No. 93-1, PageID.883-884.4 Plaintiff’s suggestion that Auffrey must have been improperly

 influenced because he found her unfit is unsupported. Plaintiff attacks the professional actions of

 Auffrey to question the validity of his opinion. However, there is no evidence that this was the

 letter by Sanford was sent with the intent to get a finding that Plaintiff was not fit, or that the

 alleged professional failings of Auffrey were or should have been known to the Sheriff at the time

 he acted on the opinion. Sheriff Poulin relied upon the opinion of a professional trusted by the

 Sheriff’s Office for many years, and there is no evidence to suggest that he should have had reason

 to question Dr. Auffrey’s professionalism. Auffrey’s recommendation to keep Plaintiff off work

 pending a re-evaluation in 60 days and pending a psychiatrist’s opinion regarding the effects of




 4
  ECF No. 93-1, PageID.883-884 contains the signed copy of Dr. Auffrey’s report and opinion. Plaintiff
 attached an incomplete copy of Auffrey’s opinion.

                                                   7
Case 1:19-cv-00940-PLM-PJG ECF No. 107, PageID.1219 Filed 04/21/21 Page 9 of 15




 Plaintiff’s medication, was not something that a lay person would reasonably question.5 As can be

 seen from Plaintiff’s Exhibit 17, Plaintiff sent the reports of her mental health professionals on

 February 2, 2018. ECF No. 102-9, PageID.1079. It was legitimate and reasonable for the Sheriff

 to wait until Dr. Auffrey saw Plaintiff on February 13 before returning her to duty. After the Sheriff

 received the report clearing Plaintiff for return, he promptly did so. It was upon HR

 recommendation that Plaintiff was put on FMLA and received pay. Id. Nothing about the decision

 to send Plaintiff for fitness for duty, the interaction with the doctor, or the time to return her to

 duty is like the Denhof matter.

         The 2017 written reprimand for two undisputed events, which included yelling obscenities

 at the Chaplin in front of inmates, and for inattention to duty due to use of her cell phone was

 legitimate and Plaintiff presents no evidence that it was pretextual.

         2018

         The fact that Plaintiff received no discipline in 2018 and received only legitimate

 counseling, is not disputed.

         2019

         When addressing the events of 2019, Plaintiff does not dispute Defendant’s factual record

 of the events and does not dispute the factual basis for Defendants’ action. Further, she does not

 argue pretext by providing evidence that her actions were not sufficient to warrant the response.



 5
   The record would show that Plaintiffs assertions about the validity of Dr. Auffrey’s opinion and
 professionalism are not correct, but those fact issues are not relevant to this motion. Dr. Auffrey did not
 offer an opinion on medication. He clearly only asked that such an opinion be obtained by a medical doctor.
 Dr. Auffrey’s testimony revealed that there was more to the MMPI and interview of Plaintiff than plaintiff
 suggests. Also of note, but not strictly relevant to this motion is the fact that through her exhibits related
 to her mental health professionals, Plaintiff apparently wants this court to believe her inconsistent claim
 that her mental state was affected by what she alleged to have occurred several years prior, and also
 accept Plaintiff’s argument that the Sheriff could not legitimately question whether Plaintiff’s behavior at
 work, which was allegedly related to those long ago events, was cause for concern. See Plaintiff’s Exhibits
 7 & 8.

                                                       8
Case 1:19-cv-00940-PLM-PJG ECF No. 107, PageID.1220 Filed 04/21/21 Page 10 of 15




  Rather, she again attempts, but fails, to establish pretext by arguing that Plaintiff’s misconduct was

  not the real reason for the actions taken.

         Sergeant Vanderlaan was legitimately monitoring the activities of the newly created swing

  shift in early 2019. ECF 92-14, PageID.757-758. He began the review of video of Plaintiff only

  after January 10, 2019 when she did not perform her laundry duties, lied about it, and claimed not

  to have time to get her work done. ECF No. 92-14, PageID.753, PageID.756-757, PageID.762-

  763; ECF No. 92-15, PageID.779-792, PageID.774 There is no evidence that Vanderlaan reviewed

  Plaintiff’s work under circumstances suggesting retaliatory intent. Plaintiff offers only

  unsupported speculation to controvert the testimony that the only time that Vanderlaan reviewed

  Plaintiff’s video at the request of the Undersheriff was after Plaintiff lied during the April 17, 2019

  hearing. ECF No. 92-14, PageID.753; ECF No. 102-4, PageID.1037; ECF No. 92-15, PageID.765-

  768. Vanderlaan’s email to Captain Brown does not suggest that he was bypassing Jail

  Administrator Lt Burns. Vanderlaan’s initial email to Captain Brown in which he sought advice

  stated that he was emailing Captain Brown because Lt. Burns was on vacation. ECF No. 92-15,

  PageID.794. When following up regarding later violations, Vanderlaan emailed both Captain

  Brown and Lt. Burns. ECF No. 92-15, Page ID.765-768

         Plaintiff’s January 24, 2019 reprimand for use of her cell phone in front of inmates and for

  improper inmate contact when she concealed and passed cookies, coupled with time management

  counseling, was the result of specific and uncontroverted information found during the January

  video review. ECF No. 92-23, PageID.841-844. There is no evidence that it was pretextual.

         Vanderlaan’s continued review of Plaintiff’s performance and time management in

  February and March of 2019 was legitimate under the circumstances. Significantly, Vanderlaan

  found several documented violations that he brought to the attention of Lt. Burns and Captain



                                                    9
Case 1:19-cv-00940-PLM-PJG ECF No. 107, PageID.1221 Filed 04/21/21 Page 11 of 15




  Brown for which Plaintiff was NOT disciplined. ECF No. 92-15, PageID.770-778. She received

  only a March 11, 2019 order prohibiting use her cell phone which was a reasonable and legitimate

  response to documented and legitimate concerns. ECF No, 92-23, PageID.850.

          The April 23, 2019 write up giving Plaintiff the choice of either termination, or a LCA

  coupled with suspensions and an order to stop talking about the past events, was legitimate in light

  of Plaintiff’s actions as detailed in Defendants’ moving brief. Significantly, Plaintiff offers no

  evidence that the events leading to the April 23 discipline did not occur as alleged. Plaintiff offers

  no evidence to dispute the fact that her behavior and actions were sufficient to warrant termination.

  Plaintiff does not challenge the fact that the offer of a last chance agreement in lieu of termination

  under the circumstances is legitimate. She does not offer evidence that her actions were not the

  real reasons for the discipline to be issued. In short, Plaintiff offers no evidence of pretext related

  to the disciplinary write up of April 23, 2019.

          Plaintiff argues that she was effectively terminated because the LCA contained release

  language which she would not accept and because she claims that Human Resources made

  misrepresentations pertaining to insurance. These potential fact issues are of no consequence to

  this motion because termination from employment would have been legitimate given Plaintiff’s

  misconduct and Plaintiff has offered no evidence that the disciplinary charges which included

  termination had she not signed the LCA were pretextual. The LCA was in lieu of termination. ECF

  No. 92-23, PageID.848-849. When presented with the LCA, Plaintiff had the choice to accept the

  LCA or be terminated from employment. Plaintiff does not dispute the fact that the “release”

  language in the LCA is in all other LCA’s.6 There is no evidence that it was added to retaliate or


  6
    As noted by Plaintiff’s brief, an employee signing a LCA gives up the right to grieve the discipline and
  discipline within the term of the LCA, and that is the reason for release and for the union’s involvement in
  the release language. The unpublished case of Jewitt v Mesick Consolidated Schools cited by Plaintiff and
  the referenced unpublished case of Miles v Bay City, are factually different and not persuasive.

                                                      10
Case 1:19-cv-00940-PLM-PJG ECF No. 107, PageID.1222 Filed 04/21/21 Page 12 of 15




  discriminate against Plaintiff. The facts as alleged by Plaintiff do not prove that she was “forced”

  to sign the LCA, but whether she was is irrelevant. As stated by Plaintiff, she later reconsidered

  and stated she wanted to retire, then changed her mind and quit. Later, she wanted to revoke the

  LCA which she knew should have meant termination. Again, those circumstances don’t change

  the analysis. Plaintiff was separated from employment, which would have been the result had she

  been terminated. The fact that Plaintiff was offered a LCA to avoid termination, and that it

  contained standard language that she allegedly could not accept, does not evidence discrimination

  or retaliation. Plaintiff cannot survive Summary Judgment because Plaintiff’s behavior and actions

  leading up to April 23 legitimately warranted termination and she has offered no evidence of

  pretext.

            Finally, as discussed in the moving Brief, there is evidence that the Sheriff had an honest

  belief in the proffered basis for the employment actions which arose from reasonable reliance on

  particularized facts. Plaintiff cannot establish pretext. Upshaw v Ford Motor Co., 576 F3d 576 (6th

  Cir. 2009)

  EAVESDROPPING

            Plaintiff’s eavesdropping claim fails because she cannot establish that she reasonably

  expected the recorded conversation to be private. Plaintiff argues that her claim that she reasonably

  expected her conversation to be private must be question of fact. As recognized in Barnett v

  Norman Yatooma & Assocs., 207 WL 840880 (CA Mich 2007), this is not always true. As in

  Barnett and the case of Bowens v Ary, 489 Mich 851 (2011), the Court can find as a matter of law

  that no reasonable jury could conclude that Plaintiff reasonably expected her words to be private.7

  There is no genuine issue of fact to warrant trial concerning whether the conversation at issue



  7
      This Bowens case was previously incorrectly cited in Defendants’ moving Brief ECF No. 92, PageID.611.

                                                      11
Case 1:19-cv-00940-PLM-PJG ECF No. 107, PageID.1223 Filed 04/21/21 Page 13 of 15




  constituted a “private conversation.” This aspect of Plaintiff’s eavesdropping claim can be

  analyzed from two perspectives, and under both, her claim fails.

         First, Plaintiff has admitted that she was not in the bathroom when she had the recorded

  conversation. When first interviewed on April 11, 2019, she stated that she was on the phone with

  Riddle, her Union Representative. Although she stated that this call with Riddle had been in the

  bathroom, she also stated that she opened the door, walked out and continued to talk during this

  conversation. ECF No. 92-20, PageID.820-823. Furthermore, Plaintiff was aware that there was a

  recording of the call. ECF No. 92-20, PageID.823-825. Although Plaintiff said that she believed

  the recording to be illegal, when she was told that a recording of her statements in an open area

  was not illegal, she acknowledged and did not dispute the fact that her statements were in the open.

  ECF No. 92-20, PageID.824. When next interviewed on April 17, and confronted with the fact that

  Riddle denied the conversation, she listened to the recording and stated that the recorded

  conversation was not the one with Riddle and that it took place in the office area. ECF No. 92-24,

  PageID.852-857. When asked for her call log on April 17, Plaintiff stated that she had deleted

  records of her calls from March 24, making them unavailable for review during the disciplinary

  process. ECF No. 92-12, PageID.710.

         Alternatively, when analyzing Plaintiff’s claim with the assumption that her deposition

  testimony (which is contrary to her recorded statements) is true, Plaintiff’s claim still fails for lack

  of genuine issue of material fact regarding whether Plaintiff reasonably expected the conversation

  to be private. First, Plaintiff’s previous inconsistent statements would be taken into account by a

  jury and would negate her current allegation that she had a reasonable expectation of privacy.

         Plaintiff argues that Boike’s testimony regarding the circumstances of the recording must

  not be true based upon the content of reports written by other individuals who were not present on



                                                    12
Case 1:19-cv-00940-PLM-PJG ECF No. 107, PageID.1224 Filed 04/21/21 Page 14 of 15




  March 24th regarding what they had been told. These hearsay documents, and the unclear testimony

  about them, do not create a question of fact regarding whether Plaintiff was already in the bathroom

  making the call at the time Boike arrived to work the control room because Plaintiff testified to

  the contrary at her deposition. Plaintiff admitted that Boike was seated at the console when she

  arrived at the 3rd floor control room. Plaintiff testified that Boike was at the console, that he buzzed

  her in, that she talked to him, and that she went into the bathroom. ECF No. 92-12, PageID.710.

  This is not inconsistent with Boike’s testimony that she was in the office area when he recorded

  her.

         Finally, and most importantly, the testimony of Plaintiff clearly establishes circumstances

  through which she could not have had a reasonable expectation of privacy, even assuming her

  testimony to be true. Those detailed admissions, along with reference to the record, have been

  cited in Defendants’ moving Brief. ECF No. 92, PageID.591-592.

  CONCLUSION

         Plaintiff has not offered admissible evidence of any violation of law based upon which a

  reasonable jury could find in her favor. Plaintiff’s effort to use the volume of her unsupported

  allegations to create the appearance of a question of fact should not be accepted.

                                                 Respectfully submitted,

                                                 ROSATI SCHULTZ JOPPICH
                                                 & AMTSBUECHLER, P.C.

                                                 s/Laura S. Amtsbuechler
                                                 Attorney for Defendants
                                                 27555 Executive Drive, Suite 250
                                                 Farmington Hills, MI 48331
                                                 (248) 489-4100
                                                 lamtsbuechler@rsjalaw.com
                                                 (P36972)
  Date: April 21, 2021



                                                    13
Case 1:19-cv-00940-PLM-PJG ECF No. 107, PageID.1225 Filed 04/21/21 Page 15 of 15




      PROOF OF SERVICE AND CERTIFICATE OF COMPLIANCE WITH LCivR 7.2

          I hereby certify that on April 21, 2021, I electronically filed the foregoing paper with the

  Clerk of the Court using the ECF system which will send notification of such filing to the attorneys

  of record identified in the caption. In addition, I forwarded a copy, by e-mail, to the non-ECF

  participating attorneys of record. I also certify that this Reply Brief was created using Microsoft

  Word 2016, and that the Reply Brief contains 4063 words in the text and footnotes, exclusive of

  the caption, index, signatures, and this certificate.


                                  s/Julie Doll________________________________




                                                    14
